                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:17-cr-00134-FDW-DSC


 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (19) CYNTHIA GILMORE,                          )                     ORDER
                                                )
         Defendant.                             )
                                                )

        THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release (Doc. No. 3063) and Motion for Appointment of Counsel (Doc. No. 3064).

        The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have sixty (60) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

        With respect to the Motion to Appoint Counsel (Doc. No. 3064), criminal defendants have

no right to counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-

FDW, 2020 WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-

00008-1, 2012 WL 113392, at *1 (W.D. Va. Jan. 13, 2012).             Defendant has not shown

extraordinary circumstances warranting the appointment of counsel at this time. The included

Motion to appoint counsel (Doc. No. 3064) is therefore DENIED.

        IT IS SO ORDERED.
                                     Signed: December 23, 2020




                                                1

       Case 3:17-cr-00134-FDW-DSC Document 3067 Filed 12/23/20 Page 1 of 1
